Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner's Statement of reason for Allowance
Claims 1, 4, 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a dynamic security method and system based on multi-fusion linkage response.
The closest prior art, as previously recited, Chand (US 2016/0357177), Trivelpiece (US 2016/0301695) are also generally directed to various aspects of a dynamic security method.  However, none of prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 7.  For example, none of the cited prior art teaches or suggest the steps of : a) the initiator initiates an identity authentication request to establish a TCP handshake link; b) the initiator transmits the identity authentication request; c) the receiver confirms the identity request; d) the initiator transmits a signature certificate A; e) the initiator transmits an encryption certificate B; f) the receiver confirms the signature certificate A and the encryption certificate B transmitted by the initiator to conduct signature verification; g) the receiver transmits a signature certificate C, h) the receiver transmits an encryption certificate D; and i) the initiator confirms the signature certificate and the encryption certificate transmitted by the receiver to conduct signature verification to complete authentication
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HARRIS C WANG/Primary Examiner, Art Unit 2439